Claims 1-4, 6, 8-14, 16, and 18-23 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a shift lever assembly for a vehicle, the shift lever assembly comprising: a housing having an inner space and an open part, the open part being provided at a lower part of the housing and being open in upward and downward directions; a shift lever rotatably mounted in the inner space by being inserted into the inner space from a lower side to an upper side of the inner space through the open part; and a bracket assembled with the lower part of the housing to close the open part and allowing the housing to be fixed to a vehicle body; wherein the bracket including a seating part and a space part, the seating part having a shape corresponding to a shape of the lower part of the housing thus allowing the housing to sit therein, and the space part being open in the upward and downward directions; wherein a support part is provided in the bracket, the support part crossing the space part and being located to face a lower side of the shift lever provided in the inner space of the housing; and wherein the support part is arranged to be spaced apart from the shift lever, as required by claim 1; a shift lever assembly for a vehicle, the shift lever assembly comprising: a housing having an inner space and an open part, the open part being provided at a lower part of the housing and being open in upward and downward directions; a shift lever rotatably mounted in the inner space by being inserted into the inner space from a lower side to an upper side of the inner space through the open part; a bracket assembled with the lower part of the housing to close the open part and allowing the housing to be fixed to a vehicle body, and an electric module part mounted to a side surface part of the housing to detect a rotational movement of the shift lever or to fix a position thereof; wherein the bracket including a seating part and a space part, the seating part having a shape corresponding to a shape of the lower part of the housing thus allowing the housing to sit therein, and the space part being open in the upward and downward directions; wherein a support part is provided in the bracket, the support part crossing the space part and being located to face a lower side of the shift lever provided in the inner space of the housing; and wherein the support part is arranged to be spaced apart from the shift lever, as required by claim 2; and a method of assembling a inter alia, a support part in the bracket, the support part crossing the space part and being located to face a lower side of the shift lever provided in the inner space of the housing, wherein the support part is arranged to be spaced apart from the shift lever.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656